Name: Commission Regulation (EEC) No 316/86 of 13 February 1986 fixing the export refunds on baled tobacco from the 1985 harvest
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 2 . 86 Official Journal of the European Communities No L 39/ 17 COMMISSION REGULATION (EEC) No 316/86 of 13 February 1986 fixing the export refunds on baled tobacco from the 1985 harvest THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the second subparagraph of Article 9 ( 1 ) and the first sentence of the third subpara ­ graph of Article 9 (2) thereof, Whereas under Article 9 of Regulation (EEC) No 727/70 the difference between world prices and Community prices for the products referred to in Article 1 of the said Regulation may be covered by an export refund ; be differentiated according to the form in which the baled tobacco is presented ; whereas for exports of entirely threshed (stripped) tobacco it should be specified that the refund is to be granted only on the strips, not scraps, and the amount should be increased accordingly to take account of the results of threshing ; whereas, to avoid any risk of confusion, the strips must measure at least 0,5 centimetres ; Whereas the trade in threshed (stripped) tobacco involves only a few tobacco varieties ; whereas some oriental varie ­ ties in particular are not threshed on account of their small leaf size ; whereas the refund should therefore be differentiated only for strips from varieties which are actu ­ ally threshed and the differentiated amount worked out by applying to the basic amount set for unthreshed tobacco of the particular variety the coeffiient set in the Annex to Commission Regulation (EEC) No 410/76 of 23 February 1976, fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco (4), as last amended by Regulation (EEC) No 886/85 (*) ; Whereas, to apply the rules and criteria referred to above in the present situation on the market in tobacco, and in particular in the light of Community and world prices, a refund should be fixed for the products listed in the Annex, at the levels and for the countries specified therein ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, Whereas under Council Regulation (EEC) No 326/71 of 15 February 1971 laying down general rules for granting export refunds on raw tobacco and fixing the amount of such refunds (3) the granting of refunds must be limited to baled tobacco produced from leaf tobacco harvested in the Community ; whereas the refunds must be fixed for each variety produced in the Community in the light of the factors referred to in Article 2 ( 1 ) of Regulation (EEC) No 326/71 : Whereas for some varieties the outlets are very limited or involve high transport costs ; whereas, moreover, some third countries exporting tobacco charge prices which have a marked effect on the competitive position of Community tobacco ; whereas Article 4 of Regulation (EEC) No 326/71 foresees criteria to be taken into account in the assessment of the exceptional cases referred to in the second subparagraph of Article 9 ( 1 ) of Regulation (EEC) No 727/70 ; whereas in view of the abovementioned situation it may be concluded that these circumstances constitute exceptional cases which there ­ fore justify the refund being fixed outside the limits speci ­ fied in the second subparagraph of Article 9 ( 1 ) of Regula ­ tion (EEC) No 727/70 ; HAS ADOPTED THIS REGULATION : Article 1 The list of varieties of baled tobacco from the 1985 harvest on which the export refund referred to in Article 9 of Regulation (EEC) No 727/70 is to be granted, the amount of the refund and the countries of destination shall be as specified in the Annex. The refund shall be granted on baled tobacco presented in one of the following two forms : Whereas, as a result of progress in processing and market preparation , an increasingly large part of Community production of certain varieties of tobacco is being exported in the form of threshed (stripped) tobacco ; whereas, consequently, the amount of the refund should (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . h) OJ No L 39, 17 . 2. 1971 , p. 1 . (4) OJ No L 50, 26 . 2. 1976, p . 11 . O OJ No L 96, 3 . 4 . 1985, p . 10 . No L 39/ 18 Official Journal of the European Communities 14. 2 . 86 (a) tobacco in the form of whole or cut (not stripped) leaves falling within heading No 24.01 of the Common Customs Tariff (column 3), (b) threshed (totally stripped) tobacco in the form of strips measuring at least 0,50 centimetres, falling within heading No 24.01 of the Common Customs Tariff (column 4). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 February 1986. For the Commission Frans ANDRIESSEN Vice-President 14. 2. 86 Official Journal of the European Communities No L 39/ 19 ANNEX (en Ã cus/kg) Serial Number Variety Amount of the refund on tobacco in the form of whole or cut (unstripped) leaves (Article 1 (2) (a)) Amount of the refund on threshed (totally stripped) tobacco (Article 1 (2) (b)) Countries of destination 1 2 0 3 4 5 1 Badischer Geudertheimer l 0,34 0,47 V 2 Badischer Burley E \ 0,34 0,47 J 3 4 Virgin D (a) Paraguay (b) Dragon vert and hybrids thereof, Philippin, Petit Grammont (Flobecq), Semois, Appelterre 0,30 0,34 0,34 0,42 0,47 0,47 / All third countries J 7 Bright l 0,30 0,42 \ 8 9 Burley I Maryland I 0,300,30 0,420,42 / All third countries except the United/ States and Canada 10 Kentucky l 0,44 0,61 ' 11 (a) Forchheimer Havana II c) l 0,34 0,47 All third countries 13 Xanti-Yaka \ 0,44  \ 14 (a) Perustitza (b) Samsun I 0,440,30  f All third countries except the United^ States and Canada 15 Erzegovina 0,44  ) 16 (a) Round Tip (b) Scafati c) Sumatra I 0,72  All third countries except the UnitedStates and Canada 17 Basmas 0,34  1  18 Katerini and similar varieties 0,34  19 (a) Kaba Koulak classic (b) Elassona 0,34 0,34  20 (a) Kaba Koulak non classic (b) Myrodata Smyrne, Trapezous, and Phi I 0,44 0,44  All third countries except Turkey and 1 Yugoslavia 21 Myrodata Agrinion 0,44  22 Zichnomyrodata 0,34  \ 23 Tsebelia 0,44 0,61 l 24 Mavra 0,44  1 25 26 Burley GR Virginia GR 0,30 0,30 0,42 0,42 ) All third countries except the United ( States and Canada